DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Response to Amendment
The amendment of 01/04/2021 has been entered.
Claims 1 and 3–4 are amended and claims 5–8, 13–18, and 20–23 have been cancelled due to the Applicants amendment dated 01/04/2021.
The rejection of claims 1 and 22-23 under 35 U.S.C. 103 as being unpatentable over KUMA et al.US-20180208836-A1 ("Kuma") in view of Mitsuya et al. US-20090079335-A1 ("Mitsuya") with supporting evidence provided by Saragi et al. Advanced Functional Materials (2006) 16, 966-974 and Tse et al. Chemical Physics Letters (2006) 422, 354–357, the rejection of claims 2–5 under 35 U.S.C. 103 as being unpatentable over Kuma in view of Mitsuya with supporting evidence provided by Saragi et al.  and Tse et al. as applied to claim 1, and further claims 6–8, 13–18, and 20–21 under 35 U.S.C. 103 as being unpatentable over Kuma in view of Mitsuya and Saragi et al. Advanced Functional Materials (2006) 16, 966-974 with supporting evidence provided by Saragi et al. and Tse et al. as applied to claims 2–5 above, and further in view of Lee et al. US 2011/0024726 A1 ("Lee") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/04/2021.  However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 5–6 of the reply dated 01/04/2021 with respect to the prior art cited in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 6 of the reply that it is not easy or obvious to combine the references to achieve the features of claim 1, a person skilled in the art would not be motivated to conceive of the features of claim 1 according to the references, and therefore, independent claim 1 and the dependent claims are allowable over the applied references and their combination.
Examiner's response -- The limitations of claim 1 are each met as discussed in greater detail in the new grounds of rejection below.  Applicant has not provided additional arguments with respect to the rejections or the prior art and therefore, this is not found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites "wherein a hole transporting layer of the first stack has a thickness from 900Å to 1100Å, a second hole transporting layer of the second stack has a thickness of 100Å or less than 100Å, and a third hole transporting layer of the third stack has a thickness from 800Å to 1000Å" on the last three lines of the claim.  It is unclear if each recitation of "a hole transporting layer" on the last three lines of the claim is an additional hole transporting layer or if these corresponds to the hole transporting layers referred to in lines 17–21 of the claim:  "the first stack, the second stack, and the third stack includes a hole transporting layer and an electron transporting layer so that each one of the first emission layer, the second emission layer, and the third emission layer is interposed between the hole transporting layer and the electron transporting layer in the respective first stack, the second stack, and the third stack".
For purposes of examination, this limitation will be interpreted to include either wherein there are an additional three hole transporting layers meeting the thickness requirements claimed or wherein each recitation of "a hole transporting layer" on the last three lines of the claim corresponds to the hole transporting layers referred to in lines 17–21 of the claim.
Claims 3–4 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3–4 are rejected under 35 U.S.C. 103 as being unpatentable over KUMA et al.US-20180208836-A1 ("Kuma") in view of Mitsuya et al. US-20090079335-A1 ("Mitsuya"), Saragi et al. Advanced Functional Materials (2006) 16, 966-974, and Lee et al. US 2011/0024726 A1 ("Lee") with supporting evidence provided by Saragi et al. Advanced Functional Materials (2006) 16, 966-974.
Regarding claims 1 and 4, Kuma teaches an organic EL device of a FIG. 2 (¶ [0267]; FIG. 2), reproduced below, wherein the device emits white light (¶ [0274]).

    PNG
    media_image1.png
    882
    859
    media_image1.png
    Greyscale

Kuma does not specifically teach wherein the device comprises a hole transport layer having a first material, and a second material whose hole mobility is smaller than that of the first material.
Mitsuya teaches an organic EL device comprises an intermediate layer between a red light emitting layer and a blue light emitting layer (¶ [0046], ¶ [0087]), wherein the device emits white light (¶ [0049]).  The intermediate layer comprises an acene-based material and an 
Mitsuya teaches that the intermediate layer functions to block energy transfer of excitons between the red light-emitting layer and the blue light-emitting layer and that this function allows both the red light-emitting layer and the blue light-emitting layer to emit light efficiently (¶ [0087]).  Further, Mitsuya teaches that the acene-based material, having a high tolerance to excitons, can prevent or inhibit degradation of the intermediate layer due to excitons generated when electrons and holes recombine together in the intermediate layer and that the prevention or inhibition of degradation of the intermediate layer due to excitons improves the durability of the light-emitting device (¶ [0090]).  Mitsuya teaches that the intermediate layer has a high tolerance to carriers (¶ [0090]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kuma by forming the intermediate layer of Mitsuya comprising an acene-based material and an amine-based material between the red light emitting layer and a blue light emitting layer, based on the teaching of Mitsuya.  The motivation for doing so would have been to allow both the red light emitting layer and the blue light emitting layer to emit light efficiently and improve the durability of the light emitting device, as taught by Mitsuya.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the intermediate layer of Mitsuya comprising an acene-based material and an amine-based material specifically between the mixed red-green light emitting layer 26 and the second blue light emitting layer 33, because it would have been choosing from two of three locations present in the device of Kuma that are between the red light emitting layer and a blue light emitting layer (those being (i) between the blue light emitting layer 12 and the mixed red-green light emitting layer 26 and (ii) between the mixed red-green light emitting layer 26 and the second blue emitting layer 33), which would 
The Office is equating the intermediate layer in the modified device of Kuma view of Mitsuya with the claimed hole-transport layer.  The intermediate layer is between the anode and the cathode and comprises the first amine-based material and the second acene-based material whose hole mobility is smaller than that of the first amine-based material, thus meeting the instant claim limitations.  Furthermore, Mitsuya discloses the amine-based material have hole-transporting capability (¶ [0089]) and the intermediate layer is on the anode-side of the mixed red-green light emitting layer 26 and thus this layer necessarily transports holes to the mixed red-green light emitting layer 26 in order that the mixed red-green light emitting layer 26 emits light.  Therefore, the intermediate layer functions as the claimed hole transporting layer.
Therefore, the hole injecting layer 31, hole transporting layer 32, the second blue light emitting layer 33, the electron transport layer 34, and the intermediate layer comprising an acene-based material and an amine-based material correspond to the claimed first stack, the hole transporting layer 22, the mixed red-green light emitting layer 26, and the electron transport layer 25 correspond to the claimed second stack, and the hole transport layer 11, the blue light emitting layer 12, the electron transport layer 14, and the electron injecting layer 14 correspond to the claimed third stack.

Kuma in view of Mitsuya and does not specifically teach a device as discussed above wherein the first material has a hole mobility within a range from 5.0 x 10-5 cm2/V∙S to 9.0 x 10-4 cm2/V∙S and the second material has a hole mobility within a range from 5.0 x 10-6 cm2/V∙S to -5 cm2/V∙S and wherein the acene-derivative is an organic compound including a spirofluorene group.  However, Mitsuya teaches the amine-based material is preferably a benzidine-based amine derivative (¶ [0091]) exemplified by α-NPD (¶ [0092]), which has a hole-mobility of 5.1 × 10–4 cm2 V–1 s–1 (see Saragi et al. page 968, Table 2), and the acene-based material may be a naphthalene derivative (¶[0095]). 
Saragi et al. teach spiro compounds including spiro-α-NPD (page 967, Fig. 1) which comprises naphthalene and spirofluorene moieties and has a hole mobility of 4.4 ± 0.2 × 10–5 cm2 V–1 s–1 (page 970, Table 3).  Saragi teaches that such compounds are known for use in OLEDs (page 966, second column).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select α-NPD as the amine-based material in the intermediate layer, because it would have been choosing from the list of preferred amine-based materials specifically disclosed by Mitsuya, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the intermediate layer of Mitsuya and possessing the benefits taught by Mitsuya.  One of ordinary skill in the art would have been motivated to produce additional devices comprising amine-based material having the benefits taught by Mitsuya in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the device of Kuma in view of Mitsuya by forming the acene-based material in the intermediate layer of spiro-α-NPD, as taught by Saragi et al.  One would have been motivated to do so because Mitsuya teaches naphthalene derivative as suitable for use as the acene derivate and Saragi et al. teach spiro-α-NPD which is a naphthalene derivative.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See MPEP 2144.07.
Additionally, Saragi et al. teach spirolinked compounds are known to be glass-forming materials with high Tg and good morphological stability, which makes them well-suited for organic devices (page 966, second column, first paragraph) and therefore forming the acene-based material of spiro-α-NPD in the device of Kuma in view of Mitsuya would yield the benefit of increased morphological stability, as taught by Saragi et al.
The hole mobility of the amine-based material α-NPD is 5.1 × 10–4 cm2 V–1 s–1 which is within a range of 5.0 x 10-5 cm2/V∙S to 9.0 x 10-4 cm2/V∙S and the hole mobility of the acene-based material spiro-α-NPD is 4.4 ± 0.2 × 10–5 cm2 V–1 s–1 which is within a range from             5.0 x 10-6 cm2/V∙S to 5.0 x 10-5 cm2/V∙S and is an organic compound including a spirofluorene group, thus meeting the instant claim limitations.

Kuma in view of Mitsuya and Saragi et al. does not specifically teach a device as discussed above wherein the hole injection layer (HIL) in the first stack is a mixed layer including an organic material and an inorganic material and does not specifically teach wherein when a total weight of the organic material and the inorganic material is 100wt%, the organic material is within a range from 40wt% to 60wt%, and the inorganic material is within a range from 40wt% to 60wt%.
Lee teaches an organic light emitting diode according comprising an interface buffer layer formed from a mixture of an inorganic material and an organic material interposed between a first electrode and a first hole transport layer which facilitates the injection of holes and provides interface stability between the first electrode and the first hole transport layer (¶ [0054]).  Lee teaches specific examples of the interface buffer layer including wherein the inorganic material is magnesium fluoride (MgF2) and the organic material is rubrene (¶ [0053]).  Lee teaches the inclusion of the mixture of an inorganic material and an organic material in a layer interposed between a first electrode and an adjacent hole transport layer can improve the life span of an element by functioning as a deterioration preventing layer which avoids stress 
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to further modify the device of Kuma in view of Mitsuya and Saragi et al. by forming the hole injection layer of the inorganic material magnesium fluoride (MgF2) and the organic material rubrene, based on the teaching of Lee.  The motivation for doing so would have been to improve the life span of the device, its optical properties, and its initial life span extending property, as taught by Lee.
Further, Lee teaches the inorganic material and the organic material may have a mixing ratio of 10:1 to 1:10 (¶ [0055]) which overlaps with the instantly claimed range of wherein, on assumption that a total weight of the organic material and the inorganic material is 100 wt%, the organic material is within a range from 40 wt% to 60 wt%, and the inorganic material is within a range from 40 wt% to 60 wt% and Equations (1) to (3).  Lee teaches in paragraph [0055] that if the content of the inorganic material is too high or if the content of the organic material is too high, the properties of the buffer may be lost and interfacial activation, i.e. interface stabilization, with the first electrode may be degraded.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the amount of the inorganic material and the organic material such that the amounts of the organic material and the inorganic material meet the instantly claimed ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  In the present invention, one would have been motivated to optimize interfacial activation, i.e. interface stabilization, with the first electrode.

Kuma in view of Mitsuya, Saragi et al., and Lee does not specifically teach a device as discussed above wherein a hole transporting layer of the first stack has a thickness from 900Å to 1100Å, a second hole transporting layer of the second stack has a thickness of 100Å or less than 100Å, and a third hole transporting layer of the third stack has a thickness from 800Å to 1000Å.  
However, Mitsuya teaches the average thickness of the hole-transporting layers are preferably about 10 to 100 nm (corresponds to about 100Å  to 1000Å) (¶ [0074]), which overlaps with the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Regarding claim 3, Kuma in view of Mitsuya,  Saragi et al. and Lee teaches the modified organic light emitting device as described above with respect to claim 1.
Kuma in view of Mitsuya, Saragi et al., and Lee does not specifically teach a device as discussed above wherein when that a total weight of the first material and the second material is 100wt%, the first material is within a range from 80wt% to 90wt%, and the second material is within a range from 10wt% to 20wt%.
Mitsuya teaches if the content of the acene-based material in the intermediate layer is A (percent by weight), and the content of the amine-based material in the intermediate layer is B (percent by weight), B/(A+B) is preferably 0.1 to 0.9 (¶ [0100]) which overlaps with the instantly claimed range of wherein on assumption that a total weight of the first material and the second material is 100 wt%, the first material is within a range from 80 wt% to 90 wt%, and the second material is within a range from 1 wt% to 20 wt%.  Mitsuya teaches in paragraph [0100] that, given the above content of the acene-based material and the amine-based material, the intermediate layer more reliably allows light emission by injecting electrons and holes into the red light-emitting layer and the blue light-emitting layer while having a high tolerance to carriers and excitons.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the content of the acene-based material and the amine-based material such that the concentration of the acene-based material and the amine-based material meet the instantly claimed ranges since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  In the present invention, one would have been motivated to optimize the injection of electrons and holes in the light emitting layers to reliably allow light emission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garbuzov et al. US-5874803-A teaches a light emitting device comprising a second blue light emitting layer 114 (Fig. 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M DAHLBURG whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                              /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786